Citation Nr: 0309030	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  00-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified at a personal hearing before the RO in 
June 2000.  Thereafter, in January 2003, he testified before 
the undersigned Veterans Law Judge.  Transcripts of both 
hearings are of record.  

In a June 2002 rating decision, the RO increased the rating 
for the veteran's service-connected right ankle from 10 to 20 
percent.  This action, however, did not constitute a full 
grant of the benefits sought on appeal.  Accordingly, the 
issue on appeal remains in appellate status.  AB v. Brown, 6 
Vet. App. 35 (1993).

During his January 2003 Travel Board hearing as well as in a 
written statement submitted at the time of this hearing, the 
veteran advanced the claim of entitlement to service 
connection for arthritis and torn cartilage of the left knee 
secondary to his service connected right ankle.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's right ankle disability, with posttraumatic 
arthritis, is currently manifested by pain, marked limitation 
of motion, and X-ray evidence of bony synostosis between the 
distal shafts of the fibula and tibia as well as deformity of 
the distal portion of the right fibula consistent with an old 
healed fracture, which may be characterized as malunion.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for residuals of 
a right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5010, 5262, 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and various 
correspondence from the RO (in particular a May 2001 letter 
and the June 2002 Supplemental Statement of the Case), the 
appellant has been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim and he has been provided ample opportunity 
to submit information and evidence.  

Moreover, the RO advised the veteran what was need from him 
and what VA would obtain.  It was noted that VA would obtain 
medical records, employment records and records from other 
federal agencies.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, reports of the veteran's June 1998 and July 
2000 VA examinations of the joints as well as copies of his 
VA outpatient treatment records have been associated with the 
claims file.  The Board notes that neither the veteran nor 
his representative have identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a right ankle 
fracture warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records include a January 15, 
1974, treatment record which notes that he had sustained a 
right ankle fracture three weeks previously.  In a rating 
decision in July 1978, service connection was established for 
the veteran's healed right ankle fracture and a 
noncompensable rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299.  Thereafter, based upon VA outpatient 
treatment records showing recurrent discomfort and mild 
restriction of motion, the schedular evaluation for the 
veteran's service-connected right ankle was increased to 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, by a July 1985 rating decision.  The present request 
for an increased rating for the veteran's service-connected 
right ankle disability was received in May 1998.  

VA outpatient treatment records, dated from March 1994 to 
November 2001, include complaints of recurrent right ankle 
pain.  Additionally, a March 1994 report of X-ray examination 
of the right ankle notes the presence of a 3.0 centimeter 
bony synostosis between the distal shafts of the fibula and 
tibia.  This examination report further includes a finding of 
post-traumatic arthritis of the ankle joint.  

An October 1998 report of VA examination reflects that the 
veteran complained of occasional right ankle pain, stiffness, 
swelling, and mild weakness.  He reported no heat, redness, 
instability, lack of endurance, or fatigability.  He also 
reported no locking or giving way.  It is also noted that the 
veteran jogged several times per week and ran approximately 
two miles.  The veteran reported experiencing flare-ups upon 
over use once or twice per month.  The flare-ups lasted about 
one day and resulted in slight loss of motion.  The veteran 
further reported that he occasionally used an ankle brace, 
had no problem with dislocation or subluxation, experienced 
no inflammatory arthritis, and was able to do his usual 
occupation and daily activities.  

Musculoskeletal examination revealed that the veteran was 
able to walk normally, he was able to walk on his heels and 
toes, there was a slight deformity of the right ankle, and 
the right ankle was slightly larger than the left.  Range of 
motion testing of the right ankle revealed 45 degrees of 
plantar flexion and 5 degrees of dorsiflexion.  The diagnoses 
were status post open reduction and internal fixation, 
fracture right ankle, with deformity at the distal right 
fibula and mild degenerative changes, right ankle, may be 
traumatic.

X-ray studies in connection with the October 1998 VA 
examination of the right ankle showed deformity of the distal 
portion of the right fibula consistent with an old healed 
fracture and mild degenerative changes at the ankle 
manifested by small hypertrophic spurs at the articular 
surface arch.  

During his June 2000 personal hearing at the RO, the veteran 
testified that his service-connected right ankle was 
productive of daily pain and swelling.  He complained that 
the severity of his pain and swelling occasionally prevented 
him from removing his boot, ambulating, and getting in and 
out of his truck.  The veteran stated that he was unable to 
stand in excess of one hour or walk in excess of one mile due 
to right ankle pain.  He reported that he wore an ankle brace 
everyday for stability.  

A report of a July 2000 VA examination notes that the veteran 
complained of pain, stiffness, swelling, fatigability, giving 
way, and lack of endurance.  He denied heat, redness, or 
weakness.  The veteran also reported flare-ups approximately 
once per month which he described as moderate in severity and 
lasting 24 to 48 hours.  He stated that the flare-ups were 
precipitated by weightbearing, walking, and standing.  He 
further indicated that the flare-ups were alleviated with 
rest, elevation, and ice.  It was noted that the flare-ups 
resulted in additional limitation of motion and functional 
impairment.  The examiner noted that the veteran no longer 
required a brace and there were no episodes of recurrent 
right ankle dislocation, recurrent subluxation, or 
inflammatory arthritis.  The examiner noted that, during 
flare-ups, the veteran experienced difficulty performing his 
duties as a driver of a tank line.  

Physical examination of the veteran's right ankle revealed 
painful motion and tenderness to palpation as well as edema.  
Range of motion testing, using a goniometer with passive and 
active range of motion, revealed significant limitation of 
motion and dorsiflexion.  Specifically, the veteran was able 
to dorsiflex from zero to 10 degrees, which was noted to be 
only half of the normal range for this movement, and plantar 
flex from zero to 30 degrees.  The examiner concluded that 
the veteran had functional loss as a result of less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on motion, swelling, and "afference" 
with weightbearing.  The diagnosis was traumatic arthritis of 
the right ankle with limited range of motion.  

Upon consideration of the foregoing, in a June 2002 rating 
decision, the RO granted an increased rating of 20 percent 
disabling for the veteran's service-connected right ankle 
under Diagnostic Code 5271 for marked limitation of motion.

During his January 2003 hearing before the undersigned 
Veterans Law Judge, the veteran's testimony with respect to 
his right ankle was essentially the same as that which he 
provided during his June 2000 hearing before a hearing 
officer at the RO.  

Degenerative or traumatic arthritis, established by x-ray 
findings, is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Standard ankle motion is 0 degrees to 20 degrees 
of dorsiflexion and 0 degrees to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that limited motion of the ankle is 
contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
which provides for a maximum 20 percent evaluation for marked 
limitation of ankle motion.  Inasmuch as the veteran is in 
receipt of the maximum 20 percent evaluation available under 
this diagnostic code, further discussion of this schedular 
evaluation is of no benefit to the veteran.  

Integral to the evaluation of musculoskeletal disorders rated 
upon range of motion is the issue of whether the claimant has 
sustained "functional loss" which "may be due to pain."  
Such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. . . . [A] part which becomes 
painful on use must be regarded as seriously disabled."  
38 C.F.R. § 4.40.  Moreover, in determining the factors 
causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).  
Consideration, however, of functional loss due to pain is not 
required when, as in this case, the currently assigned rating 
is the maximum disability rating available for limitation of 
motion under the applicable Diagnostic Code.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (holding that, if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable).

Because the assigned rating represents the maximum schedular 
evaluation, the Board has also considered rating the 
veteran's service-connected residuals of a right ankle 
fracture under alternative Diagnostic Codes.  The assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees.  An evaluation under this Diagnostic Code 
contemplates ankylosis of the ankle at certain angles (i.e. 
that the ankle is fused at said angles) and not flexion that 
is limited to these angles.  As noted in the medical records, 
the right ankle is able to move, albeit sometimes in a very 
limited fashion, and the medical evidence shows the ankle is 
not actually ankylosed (fused), let alone ankylosed in a 
position which would warrant a higher rating under Diagnostic 
Code 5270.  Thus, the criteria for an evaluation in excess of 
20 percent under Diagnostic Code 5270 have not been met.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of 
the tibia and fibula, involving malunion, is rated 20 percent 
when there is moderate knee or ankle disability, and is rated 
30 percent when there is marked knee or ankle disability.  
This code also provides that impairment of the tibia and 
fibula, involving nonunion with loose motion requiring a 
brace, is rated 40 percent.  

The veteran's initial injury to the right ankle included a 
fracture and the medical evidence includes findings of post-
traumatic arthritis.  X-rays and diagnostic tests of record 
have shown bony synostosis between the distal shafts of the 
fibula and tibia as well as deformity of the distal portion 
of the right fibula consistent with an old healed fracture.  
Additionally, the veteran's right ankle disability includes 
post-traumatic arthritis, marked limitation of motion, pain, 
swelling, stiffness, mild weakness, fatigability, 
incoordination, and afference with weightbearing.  The Board 
finds that the veteran's disability picture is analogous to 
that described by the criteria for a 30 percent evaluation 
under Diagnostic Code 5262.  That is his disability picture 
is consistent with that described as a marked right ankle 
disability associated with malunion of the fibula.  38 C.F.R. 
§ 4.20.

Accordingly, the Board concludes that the veteran's service-
connected residuals of a right ankle fracture are manifested 
by impairment of the tibia and fibula involving malunion and 
marked ankle disability, thereby warranting a 30 percent 
rating under Diagnostic Code 5262.  The Board, however, 
further concludes that a higher rating of 40 percent under 
Diagnostic Code 5262 is not warranted because there is no 
evidence of nonunion of the tibia and fibula.  In sum, the 
Board grants an increased rating, to 30 percent, for the 
right ankle disability under Diagnostic Code 5262.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has also 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

An evaluation of 30 percent is granted for residuals of a 
right ankle fracture, subject to the criteria governing the 
payment of monetary awards. 



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

